Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on December 18, 2020 for patent application 16/515092.

Status of Claims
2.	Claims 1-20 were examined in the previous office action dated September 18, 2020. As a response to the September 18, 2020 office action, Applicant has Amended claims 1 and 10.
Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman (U.S. Publication Number: 2010/0198409).
As to independent claim 10, Hartman discloses a method for performing analytics based chiller sequencing, the method comprising: 

calculating scores for each of the plurality of chillers based on the operational data (e.g., the first step in the sequencing decision path is to calculate the current HPFA value and to compare this value with the current HPF of the operating chillers and/or compressors to see if adding a compressor or chiller is desired) (see Paragraph [0026]); 
ranking the plurality of chillers based on the scores (e.g., information is employed to apply a mathematical offset or adjustment to the calculations to decrease/increase the HPFA and HPFS calculations in the future) (see Paragraph [0027]-[0028]); 
sequencing the plurality of chillers based at least in part on the ranking (e.g., if the HPFA calculation is not larger than the current HPF value, then the program continues to the HPFS calculation, which is made and the result is compared to the current HPF value to see if a compressor or chiller shed action should be taken) (see Paragraph [0028]); and 
controlling operation of the plurality of chillers based on the sequencing (e.g., each chiller has an individual chiller controller each of which is in communication with a controller) (see Paragraph [0004] and Figure 5). 
As to independent claim 1, Hartman discloses a system for performing analytics based chiller sequencing, the system comprising: 
a plurality of chillers a controller configured to control the plurality of chillers (e.g., chiller sequencing), wherein each chiller of the plurality of chillers comprises a compressor (e.g., compressor) and a condenser (e.g., condenser) (see Paragraph [0025] and Figure 5); 
one or more sensors in communication with the controller, the one or more sensors configured to generate operational data based on measured operational parameters of the plurality of chillers (e.g., 
wherein the controller comprises a processor configured (see Figure 5) to: 
obtain the operational data (e.g., chiller sequencing) (see Paragraph [0025]);  
calculate scores for each of the plurality of chillers based on the operational data (e.g., the first step in the sequencing decision path is to calculate the current HPFA value and to compare this value with the current HPF of the operating chillers and/or compressors to see if adding a compressor or chiller is desired) (see Paragraph [0026]); 
rank the plurality of chillers based on the scores (e.g., information is employed to apply a mathematical offset or adjustment to the calculations to decrease/increase the HPFA and HPFS calculations in the future) (see Paragraph [0027]-[0028]); 
sequence the plurality of chillers based at least in part on the ranking (e.g., if the HPFA calculation is not larger than the current HPF value, then the program continues to the HPFS calculation, which is made and the result is compared to the current HPF value to see if a compressor or chiller shed action should be taken) (see Paragraph [0028]); and 
control operation of the plurality of chillers based on the sequencing (e.g., sequencing) (see Paragraph [0004] and [0025]). 
As to dependent claim 2, Hartman teaches the system of claim 1, wherein the scores for each chiller comprise at least one of an efficiency score and a health score (e.g., improved energy efficiency of the overall system by taking into account operating conditions of individual compressors or chillers that may be sub-optimal; efficiency, called the natural curve) (see Abstract and Paragraph [0020]). 
As to dependent claim 3, Hartman teaches the system of claim 2, wherein the scores comprise a weighted score of the at least one efficiency score and health score (e.g., efficiency, called the natural curve; information is employed to apply a mathematical offset or adjustment to the calculations to 
As to dependent claim 4, Hartman teaches the system of claim 2, wherein the processor is configured to calculate the efficiency score based on a chilled water capacity (e.g., capacity) (see Paragraph [0009]-[0010]) and power consumed for each chiller (e.g., ability to adjust capacity of individual chillers along with a method of sequencing chillers or compressors on and off line is employed to accommodate load changes and achieve efficient plant operation) (see Paragraph [0019]). 
As to dependent claim 5, Hartman teaches the system of claim 2, wherein the processor is configured to estimate the efficiency score based on an estimated chilled water capacity (e.g., capacity) (see Paragraph [0009]-[0010]) and power consumed for each chiller (e.g., ability to adjust capacity of individual chillers along with a method of sequencing chillers or compressors on and off line is employed to accommodate load changes and achieve efficient plant operation) (see Paragraph [0019]). 
As to dependent claim 6, Hartman teaches the system of claim 2, wherein the health score is based on a chilled water supply temperature and a chilled water supply temperature setpoint for each chiller (e.g., control of the capacity of each individual chiller is accomplished by internal chiller or compressor controls that maintain a predetermined temperature of the chilled water leaving the unit) (see Paragraph [0019]). 
As to dependent claim 7, Hartman teaches the system of claim 2, wherein the health score is based on at least one of a mechanical fatigue wear level (e.g., compressor efficiency is reduced due to losses caused by the effect of the vanes on the flow into the inlet of the compressor) (see Paragraph [0012]). 
As to dependent claim 8, Hartman teaches the system of claim 2, wherein the ranking includes performing a first ranking based on the efficiency score (e.g., improved energy efficiency of the overall system by taking into account operating conditions of individual compressors or chillers that may be 
As to dependent claim 9, Hartman teaches the system of claim 1, wherein the controller is configured to resequence the plurality of chillers at a configurable interval (e.g., sequencing) (see Paragraph [0004] and [0025]). 
As to dependent claim 11, Hartman teaches the method of claim 10, wherein the scores for each chiller comprise at least one of an efficiency score and a health score (e.g., improved energy efficiency of the overall system by taking into account operating conditions of individual compressors or chillers that may be sub-optimal; efficiency, called the natural curve) (see Abstract and Paragraph [0020]). 
As to dependent claim 12, Hartman teaches the method of claim 11, further comprising weighting the at least one efficiency score and health score (e.g., efficiency, called the natural curve; information is employed to apply a mathematical offset or adjustment to the calculations to decrease/increase the HPFA and HPFS calculations in the future) (see Paragraph [0020] and [0027]-[0028]). 
As to dependent claim 13, Hartman teaches the method of claim 11, further comprising calculating the efficiency score based at least in part on a measured chilled water capacity (e.g., capacity) (see Paragraph [0009]-[0010]) and power consumed for each chiller (e.g., ability to adjust capacity of individual chillers along with a method of sequencing chillers or compressors on and off line is employed to accommodate load changes and achieve efficient plant operation) (see Paragraph [0019]). 
As to dependent claim 14, Hartman teaches the method of claim 11, further comprising estimating the efficiency score based at least in part on an estimated chilled water capacity (e.g., capacity) (see Paragraph [0009]-[0010]) and power consumed for each chiller (e.g., ability to adjust capacity of individual chillers along with a method of sequencing chillers or compressors on and off line is employed to accommodate load changes and achieve efficient plant operation) (see Paragraph [0019]). 
As to dependent claim 15, Hartman teaches the method of claim 11, wherein the health score is based on a chilled water supply temperature and a chilled water supply temperature setpoint for each chiller (e.g., control of the capacity of each individual chiller is accomplished by internal chiller or compressor controls that maintain a predetermined temperature of the chilled water leaving the unit) (see Paragraph [0019]). 
As to dependent claim 16, Hartman teaches the system of claim 11, wherein the health score is based on at least one of a mechanical fatigue wear level, a noise level, or a vibration level for each chiller, a noise level, or a vibration level for each chiller (e.g., compressor efficiency is reduced due to losses caused by the effect of the vanes on the flow into the inlet of the compressor) (see Paragraph [0012]). 
As to dependent claim 17, Hartman teaches the method of claim 11, wherein the ranking includes performing a first ranking based on the efficiency score (e.g., improved energy efficiency of the overall system by taking into account operating conditions of individual compressors or chillers that may be sub-optimal; efficiency, called the natural curve) (see Abstract and Paragraph [0020]) and performing a second ranking based on the health score (e.g., information is employed to apply a mathematical offset or adjustment to the calculations to decrease/increase the HPFA and HPFS calculations in the future) (see Paragraph [0027]-[0028]).  
As to dependent claim 18, Hartman teaches the method of claim 10, further comprising resequencing the plurality of chillers at a configurable interval (e.g., sequencing) (see Paragraph [0004] and [0025]). 
As to dependent claim 19, Hartman teaches the method of claim 11, further comprising calculating the efficiency score when flow sensor data for each chiller is available (e.g., improved energy efficiency of the overall system by taking into account operating conditions of individual compressors or chillers that may be sub-optimal; efficiency, called the natural curve) (see Abstract and Paragraph [0020]). 
As to dependent claim 20, Hartman teaches the method of claim 11, further comprising estimating the efficiency score when flow sensor data for each chiller is unavailable (e.g., improved energy efficiency of the overall system by taking into account operating conditions of individual compressors or chillers that may be sub-optimal; efficiency, called the natural curve) (see Abstract and Paragraph [0020]).

Response to Arguments
5.	Applicant’s arguments and amendments filed December 18, 2020 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117